           Case 2:19-cv-02190-MCE-DB Document 19 Filed 11/20/20 Page 1 of 3



 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   4605 Lankershim Blvd., Ste. 535
     Toluca Lake, CA 91602
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7
 8   Attorneys for Plaintiff
     KIMBERLEE PRINGLE
 9
10
                           UNITED STATES DISTRICT COURT
11
                         EASTERN DISTRICT OF CALIFORNIA
12
13
     KIMBERLEE PRINGLE,                          Case No.: 2:19-cv-02190-MCE-DB
14
                  Plaintiff,
15
           vs.                                   STIPULATION TO DISMISS
16
                                                 ENTIRE MATTER WITH
17                                               PREJUDICE
     WESTERN DENTAL SERVICES,
18
     INC.,
19
                  Defendant(s).
20
21         NOW COMES Plaintiff, KIMBERLEE PRINGLE, and Defendant,
22   WESTERN DENTAL SERVICES, INC., by and through the undersigned counsel,
23   and hereby jointly move this Honorable Court for a dismissal of the instant matter
24   in its entirety, with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each
25   party to bear its own attorneys’ fees and costs incurred.
26   ///
27   ///
28   ///

                                                -1-

                                                                     STIPULATION TO DISMISS
          Case 2:19-cv-02190-MCE-DB Document 19 Filed 11/20/20 Page 2 of 3



 1
 2                                     RESPECTFULLY SUBMITTED,
 3
 4
 5   Dated: November 20, 2020                  MARTIN & BONTRAGER, APC
 6
 7                                     By: /s/ Nicholas J. Bontrager
 8                                             Nicholas J. Bontrager
 9                                             Attorney for Plaintiff
10
11   Dated: November 20, 2020                  WOOD SMITH HENNING
12                                             & BERMAN LLP
13
14                                     By: /s/ Wyeth E. Burrows
15                                             Wyeth E. Burrows
16                                             Attorney for Defendant
17
18
19
20
21
22
23
24
25
26
27
28

                                         -2-

                                                               STIPULATION TO DISMISS
           Case 2:19-cv-02190-MCE-DB Document 19 Filed 11/20/20 Page 3 of 3



 1
                                  PROOF OF SERVICE
 2
 3         I, Nicholas J. Bontrager, state the following:
 4
            I am employed in Los Angeles, California; I am over the age of 18 and am
 5   not a party to this action; my business address is 4605 Lankershim Blvd., Ste. 535
 6   Toluca Lake, CA 91602. On November 20, 2020, I served the following
     documents:
 7
 8         STIPULATION TO DISMISS
 9
           On all parties of record, through counsel
10
11
12         By the following means of service:
13
     [X]   BY ELECTRONIC CASE FILING: I filed the submitted the document
14
           listed above via the court’s Electronic Case Filing (ECF) system which
15         provides electronic mail (email) service of the listed document directly to the
16         party listed above to his/her “email address of record.”
17
18   [X]   STATE: I declare under penalty of perjury under the laws of California that
           the above is true and correct.
19
20         Executed on November 20, 2020, at Los Angeles, California.
21
                                                     By:/s/ Nicholas J. Bontrager
22                                                          Nicholas J. Bontrager
23
24
25
26
27
28

                                               -3-

                                                                     STIPULATION TO DISMISS
